Order, Supreme Court, New York County (Louis B. York, J.), entered May 14, 2007, which, in this personal injury action, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
As there is no evidence linking defendants to the plastic sheeting that allegedly caused plaintiffs fall, a jury would be left to base its verdict on speculation, rather than logical inferences (Schneider v Kings Highway Hosp. Ctr., 67 NY2d 743, 744 [1986]).
The court properly declined to consider plaintiffs supplemental bill of particulars alleging for the first time that her fall was caused by poor lighting (see Boland v Koppelman, 251 AD2d 176 [1998]). Concur—Tom, J.P, Mazzarelli, Gonzalez, Sweeny and DeGrasse, JJ.